 


109 HR 4810 IH: To amend the provisions of the Higher Education Act of 1965 relating to Academic Competitiveness Grants to preserve State authority over secondary school curricula.
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4810 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the provisions of the Higher Education Act of 1965 relating to Academic Competitiveness Grants to preserve State authority over secondary school curricula. 
 
 
1.Authority to recognize rigorous secondary school programs of studySection 401A(c)(3) of the Higher Education Act of 1965, as added by section 8003 of the Higher Education Reconciliation Act of 2005, is amended by striking established by a State or local educational agency and recognized as such by the Secretary each place it appears in subparagraphs (A)(i) and (B)(i) and inserting recognized as such by the chief State school officer of the State within which such secondary school is located.  
 
